Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Stevens (75,639) on 02/19/2021.

The application has been amended as follows:
In line 26 of claim 1, “to each other; when a virtual line” has been amended to: 
--to each other;
the acoustic-wave propagation direction is parallel or substantially parallel to a direction in which widths of the first and second electrode fingers in the overlap area extend;
when a virtual line--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art to the current application is that of Nakamura et al. (US PGPub 20160182010), which discloses in Fig. 3A a resonator where the direction of acoustic propagation is given as the A direction (para [0041]), such that the electrode fingers and offset electrodes are shown to be at an incline with regard to the A direction (the B direction being parallel to the width direction of the electrode fingers and the offset electrodes, para [0041]). Further, Nakamura discloses via the dotted lines that virtual lines as disclosed by claim 1 of the present application are further inclined with regard to both the direction of acoustic propagation and the direction. The clarifying amendment suggested by the examiner requires the acoustic propagation direction to be along the width direction of the electrode fingers in the overlap region (corresponding to the B direction of Nakamura), such that Nakamura does not disclose the offset electrodes extending at an angle offset from a direction perpendicular to the direction of propagation (the offset electrodes in Nakamura being shown to be offset to the A 
References such as Tsutsumi (US PGPub 20150340587) were found where offset electrodes extend at an angle offset from a direction perpendicular to the direction of propagation (Fig. 12), however the “virtual lines” required in claim 1 were not found in these references, nor was an obvious combination found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843